Citation Nr: 1746795	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  08-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a compensable rating for residuals of circumcision.

2. Entitlement to a total rating due to individual unemployability based on service-connected disability (TDIU).

3. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to July 1971.  He died in March 2015.  The appellant is the Veteran's surviving spouse.  Subsequent to his passing, the appellant was recognized as the substituted claimant in this matter by an August 2015 determination.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).     

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma which denied the increased rating and TDIU claims.  An August 2015 rating decision from the VA RO in St. Paul, Minnesota denied the appellant's claim for service connection for the cause of the Veteran's death.  The Board has remanded this case several times for further development of the record.

A Board videoconference hearing was held March 2010.  The judge who held that hearing has since retired.  Consequently, in June 2017, a new hearing was held before the undersigned Veterans Law Judge. 

Thereafter, in August 2017, the Veteran's attorney provided additional evidence consisting of a private orthopedic surgeon's medical opinion, and along with a waiver of initial consideration of that evidence by the RO as proper Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  


FINDINGS OF FACT

1. The Veteran was not rendered impotent by his service-connected residuals of circumcision, nor were there associated voiding dysfunction problems related to the circumcision.

2. The preliminary schedular criteria for a TDIU are not met.  The evidence does not warrant referral for an extraschedular TDIU, based on the Veteran's one service-connected disability. 

3. A disorder of service origin did not substantially and materially cause or contribute to the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria are not met to establish a compensable evaluation for residuals of circumcision.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.20, 4.115a; 4.115b, Diagnostic Code 7522 (2016).

2. The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).

3. The criteria are not met to establish service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor her attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Rating for Service-connected Disability of the Genitourinary System

A. Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran's condition has been rated under the criteria for erectile dysfunction, since service connection was granted.  

Pursuant to Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this Diagnostic Code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  The Board notes that no other schedular criteria are applicable to erectile dysfunction.

However, VA in this instance is not limited to the usage and implementation of this particular Diagnostic Code. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Voiding dysfunction, in turn, is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a.  

With regard to condition of urinary leakage, the pertinent criteria indicate that a 20 percent rating will be assigned where there is a requirement of the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating corresponds to the requirement of wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum available 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Another part of the rating schedule relevant here is urinary frequency.  Daytime voiding interval between two and three hours, or; awakening to void two times per night requires 10 percent. Daytime voiding interval between one and two hours, or; awakening to void three to four times per night requires 20 percent.  Daytime voiding interval less than one hour, or; awakening to void five or more times per night requires 40 percent.

B. Background Evidence

An August 2007 VA examination report shows that the Veteran reported a history of circumcision in 1970.  During the day he would have symptoms of urination four times at intervals of every two hours and during the night he urinated five times at intervals of every couple of hours.  He had problems starting urination and the urine flow was hesitant.  He did have urinary incontinence which did not require a pad or any absorbent material.  He did not require an appliance.  He stated he was impotent and that it began 19 years ago.  He reported he could not achieve and maintain an erection.  For his impotence, he received oral medication.  He did not receive injections, implants, a pump and psychological consultation.  The treatment did not help.  The functional impairment present was impotence.  On physical examination, the examination of the penis revealed normal findings.  Examination of the testicles was abnormal, revealing partial atrophy of the testicle on the right.  No genital fistula was noted on examination.  A prior circumcision was noted.  For the VA established diagnosis of circumcision, there was no change in diagnosis.  The reasons were, subjectively none, and objectively abnormal physical examination.  According to the examiner, the abnormal physical finding of small testicle on the right was not related to the claimed condition and needed to be followed up upon.  The examiner specifically found that impotence was not due to the circumcision.

In his May 2008 VA Form 9, the Veteran indicated that circumcision effects remained his major concern for purpose of the consideration of this case.  The conditions continued to cause pain and suffering, and limit his ability to work.  

At the March 2010 Board hearing, the Veteran stated that his condition and additional urological symptoms had worsened over the last several years.  The Veteran indicated that this condition caused him some problems, in that when out somewhere he often had to go to the restroom more than normal, and in a public setting would even have to change the undergarments.  According to the Veteran, he had been terminated previously from employment due to having to use the restroom so often.  The Veteran otherwise described discomfort and other post-surgical problems as residuals of his circumcision.  

Private treatment records dated from October 2010 show that the Veteran reported urinary urgency and hesitancy, and nocturia.  The Veteran was indicated to have had a benign prostatic condition, a testicular issue on the right side, and bilateral hydroceles and bilateral epididymal head cysts.    

The Veteran underwent a VA examination in December 2010.  It was reported the Veteran had had some symptoms of sexual dysfunction since his separation from military service but that this was readily treatable to some extent.  Symptoms present included weakness, some weight gain, urinary frequency (seven times per day, four times per night), some hesitancy, weak stream at times, some incontinence.  There was no dysuria, anorexia, or lethargy.  The Veteran stated if he could not make it to the bathroom in time he would leak, and sometimes leaked after urinating.  He would have to go back to the bathroom.  He stated he now wore two diapers every day.  He also had some stress incontinence with coughing, sneezing.  He had seen the genitourinary clinic again in November 2007 for a scrotal pain diagnosed with benign prostatic hypertrophy with urinary obstruction.  Bilateral testicular hydroceles and epididymal cysts.  There were voiding problems and erectile dysfunction.  Notes from that time stated he had had a normal circumcision and his foreskin looked normal.  He was seen again in February 2009 for follow up, when medication was changed.  In October 2010, urinalysis was negative.  There was no renal dysfunction.  His PSA was 2.64.  In all the genitourinary notes, there was nothing about him having any leakage of his urine or stress incontinence.  The effect on occupation and daily activities was reported by the Veteran as being that because of leakage it interfered with him being able to work and perform his daily activities.  Physical examination did not reveal any abnormalities.  There were no lesions, warts, pus, or drainage.  

The diagnoses were of circumcision, postoperative course was uneventful; erectile dysfunction, with use of Viagra and a pump; urgency and urinary leakage averaging two diapers per day; benign prostatic hypertrophy, on Proscar and doxazosin; bilateral hydroceles; bilateral epidermal cysts.  It was the provider's opinion that the Veteran's urgency and frequency of urination, bilateral hydroceles, bilateral epididymal cysts, leakage, benign prostatic hypertrophy were less likely than not related to his circumcision.  Circumcision did not cause these particular problems.

A December 2013 VA Medical Center (VAMC) urology outpatient clinic note indicates that the Veteran was there for follow up of bilateral multiple testicular cysts.  He stated he had had the cysts for more than 30 years now and they occurred following a circumcision 30 years prior.  He also reported developing a band rash around the region that sometimes swelled up after sexual intercourse.  The Veteran was given doxycycline for 30 days, but stated it was ineffective.  He denied any history of STDs or penile discharge.  On physical examination there was a pea size cyst at the right head of the epididymis and another similar size cyst intertesticularly.  It was tender with palpation.  There were normal appearing testicles.  No penile glans rash was noted.  The assessment was of bilateral painful testicular cysts / sebaceous cyst, recommend surgical intervention for the intertesticular cyst, the Veteran was not interested.  The Veteran had chronic LUTS [lower urinary tract symptoms], minimally improving.  

Following the substitution of the appellant as the party pursuing the instant claim, the June 2017 Board hearing was held (the second hearing in this matter).  It was initially indicated by the appellant's attorney on her behalf, that the Veteran had sustained multiple genitourinary infections during service, he was prescribed medication, he started having trouble with his testicle including having one reduced in size, started having prostate problems on and off, and was not able to have biological children because of these issues.  It was argued that the Veteran's condition, while evaluated under the rating criteria for circumcision up to this point, should not be limited to the manner in which he identified it, in light of applicable case law holdings and that there were several associated conditions of the genitourinary system.  Thereafter, the appellant testified to the effect that the Veteran had relevant symptoms throughout service, that sometimes the stitches around the area of initial surgery had inflammation or damage.  There were infections that required the Veteran to procure antibiotics and cream from VA medical facilities.  It was reportedly a problem for the Veteran to stay within the workforce, because he would always have to leave his work site to go the bathroom.  The recollection was that the Veteran used the bathroom on average every hour.  Around year 2005, the Veteran apparently lost a job, but it was considered to be due to factors other than the medical condition at issue.  

The July 2017 summary and report from Dr. F.G., orthopedic surgeon, following review of the documented medical history, states as follows:

Review of medical records documents a genitourinary infection occurring two years after going overseas on active military duty with medication given to treat infection.  There is documentation of a 1971 circumcision more likely than not in an effort to address residuals of genitourinary infection including balanitis, testicular atrophy and more likely than not erectile dysfunction and difficulties in bladder emptying as well as urinary incontinence is documented in his after-military records.  While it is not likely that the circumcision itself is the cause of his genitourinary conditions, it is more likely than not that genitourinary infection occurring during military service is causal for subsequent symptoms of testicular pain, testicular atrophy, urgency, hesitancy, incomplete emptying, post-void dribbling and nocturia are causally related to the development of testicular hydroceles and epididymal cysts, with causal nexus to genitourinary infection experienced during active military service.  Benign prostatic hypertrophy is also causally related to infection in the form of prostatitis occurring during military service.  Based upon urinary frequency, obstructed voiding, urinary tract infection listings, voiding dysfunction requiring wearing of absorbent materials a 40 percent impairment rating is considered to be present referencing ratings of the genitourinary system. 
 
C. Merits of the Claim

Having reviewed the merits, the Board must deny this claim.  It is clear that that literally speaking, the disability that was adjudicated service-connected on the Veteran's behalf consisted, exclusively of the condition of residuals of circumcision.  The Board has also considered a more expansive view of this claim as to involve other past conditions with regard to the genitourinary system, to the extent having any reasonable connection to the merits of this claim for increased rating.  This theory also does not provide an additional avenue of recovery.

Based on the existing rating criteria, the Veteran was rated under Diagnostic Code 7522 for erectile dysfunction.   As records show, the Veteran clearly was not impotent.  While there were some complications of his procedure for circumcision, that happened during in service, impotence was not a lasting and/or incurable residual.  Therefore, a compensable rating under Diagnostic Code 7522 does not apply.

The Board has considered application of the provisions on voiding dysfunction, to the extent warranted.  No question, the Veteran had a recognizable degree and condition of reported urinary frequency and/or incontinence, that if deemed service-connected would warrant compensation.  See 38 C.F.R. § 4.115a.  This notwithstanding, neither manifestation of urinary problems was ever attributed to the Veteran's service.  The 2010 VA examiner's opinion, based on thorough examination and review of the record, concluded otherwise.  That opinion stated that the Veteran's urgency and frequency of urination, bilateral hydroceles, bilateral epididymal cysts, leakage, benign prostatic hypertrophy were less likely than not related to his circumcision.  Circumcision was not known to cause these problems.   

The 2017 physician's opinion on its face offers some support to the claim, however it has a shortcoming attributing the Veteran's post-service genitourinary system problems to a series of systematic infections, supposedly preceding the circumcision.  These stated earlier infections are not shown in STRs or by clear allegation.  Thus, the opinion lacks a proper factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Arguably, also, compensation for voiding dysfunction would require a whole new claim for service connection.  It is fundamentally a different matter from the existing service-connected erectile dysfunction.  From a procedural standpoint, the Veteran would have had to have filed a claim for that additional disorder during his active military service.   Even while that requirement could be avoided under the right circumstances, the claim does not succeed on the merits for reasons stated, the Veteran did not have a recognized associated genitourinary system infection history during his service.

Accordingly, the claim for increase is denied. The preponderance of the evidence weighs against this claim, and it follows that VA's benefit-of-the-doubt doctrine is not for application.

TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  Significantly, the impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

The Veteran filed his formal TDIU application (VA Form 21-8940) in July 2007, indicating that the conditions which prevented him from securing or following substantially gainful employment were his nonservice-connected back and stomach disorders.  He indicated the last date that disability affected full-time employment was July 2004, when also having become too disabled to work.  The most the Veteran had ever earned in one year was $18,000.  His occupation during that year was as a janitor.  Prior work history was: from September 1993 to August 1994, food production worker, 40 hours per week, $30,000 as annual salary; from 1995 to 1997 self-employed with a small restaurant establishment, 60 hours per week (no gross earnings reported); from August 2000 to July 2004, 40 hours per week, $18,000 as annual salary.  Income over the previous 12 months was listed as none.  The Veteran had not tried to obtain employment since he reportedly became too disabled to work.  Level of education was a high school diploma.  He did not have any other education or training.  

An employment information history completed by the school district where the Veteran had been employed in building maintenance confirmed that he had worked there from July 2000 to January 2005, he had earned $13,152 during the 12 months preceding the last date of employment.

Based on the Board's review of this case, the claim for TDIU must be denied.  Initially, the Veteran did not have a compensable service-connected disability during his lifetime, and so the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) were not met.  The Veteran's one service-connected disability of the residuals of circumcision remains rated at the noncompensable level.  

When the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran was not unemployable due to service-connected residuals of a circumcision.  At his December 2010 VA examination, the Veteran asserted that leakage interfered with his ability to work.  As noted above, the urinary leakage is not associated with his service-connected circumcision.  During the 2010 Board hearing, the Veteran had testified to the effect that he could not work due to his service-connected condition of circumcision residuals, and a back problem which he believed was casually related to military service.  The medical and lay evidence does not show that the Veteran was unemployable solely due to his service-connected circumcision.  Instead, it shows that his nonservice-connected back and stomach conditions contributed to unemployment.  

Significantly, the Social Security Administration (SSA) found the Veteran to be disabled primarily due to his nonservice-connected back condition and secondarily due to his nonservice-connected essential hypertension.  The findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, SSA records can provide probative evidence.  In this case, they are probative evidence against the claim.  

Accordingly, the claim is denied.

Service Connection for Cause of Death

Under VA law, to establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (a) (2016).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death.  Id.  A service-connected disability will be considered the principal cause of death when it was the immediate or underlying cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause, but which contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that a contributing cause shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

Service treatment records (STRs) do not show substantial symptoms, complaints or treatment for any medical condition apart from the already service-connected residuals, circumcision.  

The Veteran filed a claim for VA compensation during his lifetime, in May 1991 filing a formal claims form (VA Form 21-526) requesting compensation for the conditions of residuals of a circumcision, and dental work.  

By August 1991 RO rating decision, the Veteran was adjudicated service-connected for circumcision, effective May 28, 1991.   

A February 2007 administrative decision from the Social Security Administration (SSA) determined that the Veteran was disabled for purposes of that agency's benefits due to primary diagnosis of disorders of the back, discogenic and degenerative; and secondary diagnosis of essential hypertension.  

In May 2007, the Veteran filed a claim seeking entitlement to service connection for lower back injury, and a stomach condition.  

There are ensuing records of VA Medical Center (VAMC) treatment for the aforementioned conditions of the genitourinary system, already documented.

The Veteran died in March 2015.  The certificate of death states that the immediate cause of death was cardiorespiratory arrest.  The underlying causes of death were hypertension and diabetes mellitus.  

During the 2017 Board hearing the appellant further testified, that to her recollection those conditions of cardiovascular problems, hypertension, and diabetes the Veteran first began to have during or around 2010.  The appellant indicated that those conditions progressed.  The Veteran started to wear protective undergarments.  According to the appellant, the infection that he had did not at any point spread to other parts of his body.  There was no specific theory advanced or readily apparent as to whether the propensity for infection contributed to his death in any manner.   

The claim for service connection for cause of death is not supported by competent evidence, and is denied on its merits.  The Veteran's STRs do not show a prevailing medical condition besides the circumcision.  There is no indication since service discharge of a condition likely incurred in service.  While the Veteran had lower back problems, these were not shown to be of service origin.  There is not currently evidence which retroactively helps to establish that causal linkage, between back problems and the Veteran's service.  Also, the listed primary and contributing causes of death, including diabetes and hypertension, are not shown or otherwise averred to be conditions of service origin.  There is not competent or otherwise compelling evidence that the Board has before it to support service connection for the cause of death.  It follows that based upon best available information, the claim is not medically substantiated on the merits.


ORDER

A compensable rating for residuals of circumcision is denied.

A TDIU is denied

Service connection for the cause of the Veteran's death is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


